

Exhibit 10


EMPLOYMENT AGREEMENT
AGREEMENT entered into as of February 25, 2020, by and between MEREDITH
CORPORATION, an Iowa corporation (the “Company” or “Meredith”), and JASON
FRIEROTT (“Frierott”), to become effective on March 9, 2020 (“Effective Date”).
WITNESSETH:
WHEREAS, the Company wishes to employ Frierott pursuant to the terms and
conditions hereof, and in order to induce Frierott to enter into this agreement
(the “Agreement”) and to secure the benefits to accrue from his performance
hereunder is willing to undertake the obligations assigned to it herein; and
WHEREAS, Frierott is willing to be employed by the Company under the terms
hereof and to enter into the Agreement.
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
1. Position.
Meredith will employ Frierott as Chief Financial Officer. While employed
hereunder, Frierott shall have the duties, responsibilities, powers, and
authority customarily associated with the position of Chief Financial Officer.
Frierott agrees to devote substantially all of his full time and attention and
give his best efforts and skills to furthering the business and interests of the
Company, which may include Frierott volunteering his time and efforts on behalf
of charitable, civic, or professional organizations. Frierott shall not serve on
the board of any other for-profit corporation or entity without the prior
written authorization of the CEO of Meredith.
2.     Office Location.
Frierott’s primary office location shall be at Meredith’s offices in Des Moines,
Iowa, but Frierott shall make himself available at Meredith’s various offices as
deemed necessary or appropriate by the CEO to meet Meredith’s business needs.
3.     Relocation of Permanent Residence.
3.1    Frierott shall relocate his and his family’s permanent residence to the
greater Des Moines, Iowa area (“Relocation”) by no later than December 9, 2020
(“Relocation Period”). If Frierott completes the Relocation on or before the
last day of the Relocation Period, he shall be eligible for the following
“Relocation Benefits”:
(a)    ITA Group will coordinate travel and accommodations for up to three (3)
home-finding trips for Frierott and his family to the greater Des Moines, Iowa
area for up to four (4) days on each trip, which shall be paid by Meredith.
Reimbursable expenses


- 1 -

--------------------------------------------------------------------------------




include: roundtrip coach airfare; a hotel room for up to three (3) nights; a
rental car for up to four (4) days; and reasonable meal expenses for two adults
and two children, for up to four (4) days.
(b)    Meredith will reimburse Frierott for closing costs on the purchase of a
new permanent residence in the greater Des Moines, Iowa area, provided the
purchase occurs on or before December 9, 2020. For purposes of this Agreement,
“closing costs” are limited to title changes, government recording and transfer
taxes and fees, real estate fees, stamps, inspection and recording fees,
reasonable legal fees associated with the normal closing, administration fees,
document handling fees, survey costs, flood certification, and lender title
insurance. “Closing costs” specifically do not include any origination fee or
purchase of points. Reimbursement of closing costs is conditioned upon Frierott
providing Meredith with a copy of the closing statement documenting said costs.
(c)    ITA Group will coordinate final travel to move Frierott and his family to
the greater Des Moines, Iowa area, which shall be paid by Meredith. This
includes: one-way coach airfare for Frierott, his spouse, and children from
Hinsdale, Illinois to Des Moines, Iowa; and reasonable expenses for one meal for
each traveler. In lieu of airfare, Meredith will reimburse Frierott for mileage
and toll costs consistent with Meredith policy for Frierott and his family to
travel from Hinsdale, Illinois to Des Moines, Iowa via automobile.
(d)    Relocation Synergy Group will coordinate the movement of Frierott’s
household goods to the greater Des Moines, Iowa area, which shall be paid for by
Meredith. This includes: packing and unpacking, including third party services,
and ground transportation/shipment of all normal household goods and two
automobiles, including storage for up to thirty (30) days. Frierott agrees to
follow all reasonable timeframes, policies, protocols, and recommendations of
Relocation Synergy Group in order to carry out this transportation and storage.
(e)    Frierott will be reimbursed for the reasonable cost of temporary housing
for Frierott and his family in the greater Des Moines, Iowa area for up to six
(6) months following the Effective Date.
(f)    Meredith will reimburse Frierott for any real estate commissions (up to
6%), notary fees, document processing fees, stamp tax, and title search he is
required to pay on the sale of his residence in Hinsdale, Illinois, provided the
sale occurs on or before September 9, 2021.
3.2    Reimbursement for any relocation expenses described above shall be
conditioned upon Frierott providing receipts and other substantiating
documentation as reasonably requested by Meredith or as required by Meredith
policy. The reasonableness of any submitted, individual expense remains subject
to Meredith oversight and approval, and any approved expenses may be taxable as
required by law or Meredith policy. Meredith will gross up any approved, taxable
Relocation Benefits described in Section 3.1(a-f) through appropriate
withholdings based upon federal, state, and FICA supplemental withholding rates.


- 2 -

--------------------------------------------------------------------------------




3.3    If Frierott does not complete the Relocation within the Relocation
Period, then Meredith may, in its sole discretion, provide Frierott written
notice within sixty (60) days of the end of the Relocation Period of its
decision to end Frierott’s employment; said separation shall be treated as a
voluntary termination and Frierott shall only be entitled to the pay and
benefits set forth is Section 7.3. Frierott understands and agrees that if: (i)
he fails to relocate his permanent residence to the greater Des Moines, Iowa
area during the Relocation Period; or (ii) within twelve (12) months after the
Relocation Frierott (a) resigns his employment (which does not include
termination due to death or disability) with Meredith or (b) is terminated for
Cause, then within thirty (30) days of the qualifying event Frierott shall
reimburse Meredith for the entire amount of any Relocation Benefits described in
Section 3.1(a-f) previously paid to Frierott. Frierott hereby consents and
agrees that any Relocation Benefits that must be reimbursed by him may be
deducted from any amounts that would otherwise be paid to Frierott by Meredith,
including but not limited to any unpaid pay, vacation, bonus, or separation
amounts if otherwise owed to Frierott, to the extent such deduction does not
cause Frierott to incur any additional taxes pursuant to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).
3.4     Frierott will also be eligible for a relocation payment of $850,000
(less applicable withholdings and deductions), payable as follows: Meredith will
pay (i) the first half of the relocation payment ($425,000) by lump sum, minus
applicable withholdings and deductions, within thirty (30) days of the Effective
Date; and (ii) the second half of the relocation payment ($425,000) by lump sum,
minus applicable withholdings and deductions, within thirty (30) days of
Frierott providing Meredith with documentation evidencing the closing of the
purchase of a home in the greater Des Moines, Iowa area or the closing of a
construction loan on such home within the Relocation Period, provided that
Frierott either: (a) is employed by Meredith under this Agreement at the time of
each payment; or (b) resigned under Section 7.6 or was terminated by Meredith
under Section 7.2 prior to payment and the end of the Relocation Period.
4.     Base Salary.
Frierott’s minimum base salary under this Agreement will be Six Hundred
Seventy-Five Thousand Dollars ($675,000) (“Base Salary”). Frierott will be
eligible for merit increase after July 2021, at the discretion of the
Compensation Committee of the Company’s Board of Directors (“Compensation
Committee”). Base Salary shall include all such increased amounts, and if
increased, Base Salary shall not thereafter be decreased.
5.     Incentive Plans.
5.1    While employed under this Agreement, Frierott will be eligible to
participate in Meredith’s Annual Management Incentive Plan (or any successor or
replacement annual incentive plan of Meredith) (“MIP”) for such periods as it
continues in effect, subject to the terms of the MIP and to the discretion
vested in the Compensation Committee of the Board of Directors by the MIP,
provided, however, that the percentage of Base Salary payable as a target bonus
under the MIP shall not be less than seventy-five percent (75%) (actual Company
financial results may eventuate in an actual bonus paid to Frierott equal to,
less than, or more than seventy-five percent (75%) of Base Salary). Any MIP
payment for Fiscal Year 2020 will be pro-rated based on the Effective Date of
this Agreement. Any MIP payment will be paid out in August following the
applicable Fiscal Year


- 3 -

--------------------------------------------------------------------------------




(the Company’s Fiscal Year runs from July 1 through June 30), and is conditioned
on Frierott’s active employment with Meredith at the end of the performance
period (June 30) for the applicable Fiscal Year. If Frierott is actively
employed with Meredith at the end of the applicable performance period, Frierott
shall receive any MIP payment regardless of whether Frierott remains actively
employed on the date of payment.
5.2    Starting in Fiscal Year 2021, Frierott will also be eligible to
participate in an annual three-year Cash Long-Term Incentive Program (“Program”
or “LTIP”) in which he will have the opportunity to earn an additional cash
payment of Four Hundred Thousand Dollars ($400,000) conditioned upon the
achievement of certain specified financial objectives. Any payment under this
Program will be made after the first regular August meeting of Meredith’s Board
of Directors immediately following the conclusion of the three-year Program,
subject to the terms of the Program and to the discretion vested in the
Compensation Committee of the Board of Directors, and conditioned on Frierott’s
continued employment at Meredith at the time of payment as and to the extent set
forth in the terms of the Program.
5.3    While employed under this Agreement, Frierott will be eligible to
participate in Meredith’s 2014 Stock Incentive Plan (the “Plan”) in accordance
with the terms of the Plan and subject to the discretion and approval of the
Compensation Committee of the Board of Directors. The Compensation Committee of
the Board of Directors has approved a one-time grant of restricted stock units,
three-year cliff vest, valued at $500,000, to be awarded within thirty (30) days
of the Effective Date provided Frierott is employed under this Agreement at the
time of the grant.
Beginning in August 2020, Frierott will be eligible for annual grants of
non-qualified stock options and restricted stock units, with an estimated
combined value of Six Hundred Thousand Dollars ($600,000), three-year cliff
vest. Annual grants are awarded in August of the applicable fiscal year, and are
subject to the terms of the Plan and to the discretion and approval of the
Compensation Committee of the Board of Directors.
5.4    While employed under this Agreement, Frierott will be eligible to
participate in in Meredith’s Supplemental Benefit Plan for such periods as it
continues in effect, subject to the terms of the Plan.
5.5    Frierott acknowledges and agrees that he shall be subject to Meredith
Corporation’s Incentive Compensation Clawback Policy or any successor or
replacement clawback policy for such periods as it continues in effect.
6.     Perquisites and Short-Term Disability.
6.1    Perquisites. During his employment under this Agreement, Frierott shall
receive or be eligible to participate in, to the extent permitted by law, the
various perquisites and plans generally available to officers of Meredith, in
accordance with the provisions thereof as in effect from time to time,
including, without limitation, professional fee reimbursement for tax
preparation and financial planning, supplemental life insurance, executive long
term disability insurance, the Meredith Supplemental Benefit Plan, the Amended
and Restated Severance Agreement Between Meredith Corporation and Executive
Officers, and a minimum of four (4) weeks of vacation per


- 4 -

--------------------------------------------------------------------------------




year. Frierott will similarly be provided with an automobile allowance of
$11,050/year under Meredith’s executive automobile allowance policy and
reimbursement for the initiation fees and regular dues in a country club in the
greater Des Moines, Iowa area, subject to Meredith policy and applicable
withholding and deductions. Furthermore, Frierott will be entitled to
reimbursement, in accordance with Meredith policy, for reasonable expenses
incurred in connection with the performance of his duties with Meredith,
provided Frierott properly accounts therefor.
6.2    Short-Term Disability. During any period of short-term disability, the
Company will continue to pay Frierott the Base Salary throughout the period of
short-term disability, up to a maximum of five (5) months of Base Salary
payments pursuant to this Section 6.2. In addition, Frierott will continue to
receive all rights and benefits under the benefit plans and programs of the
Company in which Frierott is a participant, as determined in accordance with the
terms of such plans and programs, and Frierott shall be eligible to receive the
benefit of his MIP target bonus for the initial year in which the short-term
disability occurs without reduction for the period of the short-term disability.
In the event of Frierott's death during a period of short-term disability, the
provisions of Section 7.5 shall apply. For purposes of this Agreement,
short-term disability shall be defined as the incapacitation of Frierott by
reason of sickness, accident or other physical or mental disability for a period
of time which begins one month after the date of the cause or onset of such
incapacitation (during which one month period Frierott shall be required to use
sick leave to receive his Base Salary) and ends on the date that is five (5)
months later (such total six (6)-month period to consist at a maximum of one
month of sick leave and five (5) months of short-term disability payments
pursuant to this Section 6.2). All benefits provided under this Section 6.2
shall be in replacement of and not in addition to benefits payable under the
Company’s short-term and long-term disability plans, except to the extent that
such disability plans provide greater benefits than the disability benefits
provided under this Agreement, in which case the disability plans would
supersede the applicable provisions of this Agreement. In the event Frierott is
determined to have a long-term disability (as described in Section 7.4), the
provisions of Section 7.4 shall apply.
7.     Termination of Employment.
7.1    Termination for Cause. This Agreement and Frierott’s employment hereunder
may be terminated by Meredith at any time for “Cause,” in which case Frierott
will receive only his Base Salary through the date of such termination. Upon
such termination, Frierott shall be entitled to no further benefits under this
Agreement, except that any rights and benefits Frierott may have under the
employee benefit plans and programs of the Company, in which Frierott is a
participant, shall be determined in accordance with the terms and provisions of
such plans and programs. Frierott understands and agrees that in the event of
the termination of employment and termination of this Agreement pursuant to this
Section 7.1, all awards of restricted stock units, stock options and any other
benefits under the Incentive Plans shall be handled in accordance with the terms
of the relevant plan and agreements entered into between Frierott and the
Company with respect to such awards, but that the obligations of Frierott under
Section 8 shall remain in full force and effect. “Cause” is defined as (i) the
willful and continued failure of Frierott to attempt to perform substantially
his duties with the Company (other than any such failure resulting from
disability), after a demand for substantial performance is delivered to
Frierott, which specifically identifies the manner in which


- 5 -

--------------------------------------------------------------------------------




Frierott has not attempted to substantially perform his duties and for those
matters which are subject to cure, a ten (10) day notice to cure is provided or
(ii) the engaging by Frierott in willful misconduct which is materially
injurious to the Company, monetarily or otherwise. For purposes of this
definition, no act, or failure to act, on the part of Frierott shall be
considered “willful” unless it is done, or omitted to be done, by Frierott in
bad faith and without reasonable belief that Frierott’s act or omission was in
the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Company’s Board of
Directors or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by Frierott in good
faith and in the best interests of the Company. Under no circumstances will
Frierott be entitled to more than three (3) ten (10) day notice to cure periods
during Frierott’s employment with Meredith.
7.2    Termination Without Cause. This Agreement and Frierott’s employment
hereunder may be terminated by Meredith at any time without Cause and without
prior notice. In the event Frierott’s employment is terminated without Cause by
Meredith, then in return for a signed separation agreement that includes a full
release of all employment-related claims in a form substantially similar to
Exhibit B, Frierott will receive the following: (a) his Base Salary, minus
applicable withholding and deductions, through the date on which notice is
given; (b) separation payments equivalent to his regular biweekly Base Salary,
minus applicable withholding and deductions, for a period of eighteen (18)
months following the date of notice to him; (c) a lump sum payment equal to his
annual Management Incentive Plan target bonus, minus applicable withholding and
deductions, pro-rated for the year in which such termination occurs through the
date on which notice of termination is given; (d) a lump-sum payment equal to
1.5 times his MIP target bonus, minus applicable withholding and deductions; and
(e) COBRA subsidy benefits as and to the extent set forth in Section 2.4(b) of
the Meredith Corporation Severance Pay Plan in effect as of the Effective Date.
If Frierott does not execute the above mentioned release, Frierott will receive
only his Base Salary through the date on which notice of termination is given.
It is understood that if as a result of Frierott’s termination without Cause
hereunder Frierott could qualify for a severance payment under the Meredith
Corporation Severance Pay Plan or the Amended and Restated Severance Agreement
Between Meredith Corporation and Executive Officers, Frierott may be treated
under either this Agreement or one of the above referenced plans, whichever
provides the greater compensation to Frierott, but Frierott is not entitled to
receive the consideration provided for under this Agreement and any of the above
referenced plans under any circumstances.
Upon such termination, Frierott shall be entitled to no further benefits under
this Agreement, except that any rights and benefits Frierott may have under the
employee benefit plans and programs of the Company, in which Frierott is a
participant, shall be determined in accordance with the terms and provisions of
such plans and programs.
7.3    Employee Voluntary. In the event Frierott terminates his employment of
his own volition, except for a termination described in Section 7.6, such
termination shall constitute a voluntary termination and in such event
Meredith’s only obligation to Frierott shall be to make Base Salary payments
provided for in this Agreement through the date of such voluntary termination.
Any rights and benefits Frierott may have under the employee benefit plans and
programs of the Company, in which he is a participant, shall be determined in
accordance with the terms and


- 6 -

--------------------------------------------------------------------------------




provisions of such plans and programs. All awards of restricted stock,
restricted stock units, stock options and any other benefits under the Incentive
Plans shall be handled in accordance with the terms of the relevant plan and
agreements entered into between Frierott and the Company with respect to such
awards.
7.4    Employee Disability. If Frierott shall be determined to have a Long-Term
Disability (as defined below), then the employment of Frierott hereunder and
this Agreement may be terminated by Frierott or the Company upon thirty (30)
days’ written notice to the other party following such determination. After the
thirty (30)-day written notice is provided, Frierott’s employment shall end and
the Company shall pay to Frierott, at such times as Base Salary would normally
be paid, one hundred percent (100%) of Base Salary for the first twelve (12)
months following said termination, seventy-five percent (75%) of the Base Salary
for the next twelve (12)-month period, and fifty percent (50%) of Base Salary
for the final twelve (12)-month period. Furthermore, nothing contained in this
Section 7.4 shall preclude Frierott from receiving the benefit of his MIP target
bonus for the initial year in which a short-term disability occurs pursuant to
the provisions of Section 6.2. Following the termination pursuant to this
Section 7.4, the Company shall pay or provide Frierott such other rights and
benefits of participation under the employee benefit plans and programs of the
Company to the extent that such continued participation is not otherwise
prohibited by applicable law or by the express terms and provisions of such
plans and programs. All benefits provided under this Section 7.4 shall be in
replacement of and not in addition to benefits payable under the Company’s
short-term and long-term disability plans, except to the extent that such
disability plans provide greater benefits than the disability benefits provided
under this Agreement, in which case the applicable disability plans(s) would
supersede the applicable provisions of this Agreement. All awards of restricted
stock, restricted stock units, stock options and any other benefits under the
Incentive Plans shall be handled in accordance with terms of the relevant plan
and agreements entered into between Frierott and the Company with respect such
awards. For purposes of this Section 7.4, Long-Term Disability shall be defined
and determined pursuant to the terms of the long-term disability plan in effect
for employees of the Company, and if no such plan exists, then Long-Term
Disability shall be defined consistent with the definition of disability set
forth in Section 409A of the Code.
7.5    Employee Death. In the event Frierott’s employment ends due to his death,
this Agreement shall terminate and all obligations to Frierott shall cease as of
the date of death, except that the Company will pay to the legal representative
of his estate in substantially equal installments the Base Salary until the end
of the month of the first anniversary of Frierott's death. Any annual MIP bonus
(or amounts in lieu thereof), payable for the fiscal year in which Frierott’s
death occurs, shall be determined by the Compensation Committee at its meeting
following the end of such fiscal year, pro-rated to the date of death, and
promptly paid to Frierott’s estate. All rights and benefits of Frierott under
the benefit plans and programs of the Company in which Frierott is a
participant, will be provided as determined in accordance with the terms and
provisions of such plans and programs. All awards of restricted stock units,
stock options and any other benefits under the Incentive Plans shall be handled
in accordance with terms of the relevant plan and agreements entered into
between Frierott and the Company with respect such awards


- 7 -

--------------------------------------------------------------------------------




7.6    Change in Title, Duties or Location. If at any time during Frierott’s
employment with the Company under the terms of this Agreement (a) a change is
made to Frierott’s title as Chief Financial Officer of Meredith Corporation, (b)
there is a material change in Frierott having at least the same level of
responsibility and authority associated with being Chief Financial Officer as he
has on date this Agreement is executed, (c) an involuntary change is made to the
location of Frierott’s principal office more than twenty-five (25) miles from
the greater Des Moines, Iowa area, or (d) Meredith makes an involuntary,
material reduction in Frierott’s Base Salary or target annual Management
Incentive Plan bonus opportunity, Frierott shall have the right to terminate his
employment with the Company by giving written notice within ninety (90) days
after the date of Frierott receiving written notice of such action, and the
Company shall have a period of thirty (30) days to cure such action, and, if the
Company does not cure, such termination shall be deemed to be Termination
Without Cause by the Company and such termination shall be treated in accordance
with the terms of Section 7.2.
7.7    Officers and Directors Insurance. The Company agrees to maintain
Frierott’s coverage under such directors’ and officers’ liability insurance
policies as shall from time to time be in effect for active officers and
employees for not less than six (6) years following Frierott’s termination of
employment.
8.     Covenants of Frierott.
8.1    Frierott acknowledges that as a result of the services to be rendered to
the Company hereunder, Frierott will be brought into close contact with many
confidential affairs of the Company, its subsidiaries and affiliates, not
readily available to the public. Frierott further acknowledges that the services
to be performed under this Agreement are of a special, unique, unusual,
extraordinary and intellectual character; that the business of the Company is
international in scope; that its goods and services are marketed throughout the
United States and various parts of the world and that the Company competes with
other organizations that are or could be located in nearly any part of the
United States and in various parts of the world.
8.2    In recognition of the foregoing, Frierott covenants and agrees that,
except as is necessary in providing services under this Agreement or to the
extent necessary to comply with law or the valid order of a court or government
agency of competent jurisdiction, Frierott will not knowingly use for his own
benefit nor knowingly divulge any Confidential Information and Trade Secrets of
the Company, its subsidiaries and affiliated entities, which are not otherwise
in the public domain and, so long as they remain Confidential Information and
Trade Secrets not in the public domain, will not intentionally disclose them to
anyone outside of the Company either during or after his employment. For the
purposes of this Agreement, "Confidential Information and Trade Secrets" of the
Company means information which is secret to the Company, its subsidiaries and
affiliated entities. It may include, but is not limited to, information relating
to the magazines, books, publications, products, services, television stations,
real estate franchise operations, new and future concepts and business of the
Company, its subsidiaries and affiliates, in the form of memoranda, reports,
computer software and data banks, customer lists, employee lists, books,
records, financial statements, manuals, papers, contracts and strategic plans.
As a guide, Frierott is to consider information originated, owned, controlled or
possessed by the Company, its subsidiaries or affiliated


- 8 -

--------------------------------------------------------------------------------




entities which is not disclosed in printed publications stated to be available
for distribution outside the Company, its subsidiaries and affiliated entities
as being secret and confidential. In instances where doubt does or should
reasonably be understood to exist in Frierott's mind as to whether information
is secret and confidential to the Company, its subsidiaries and affiliated
entities, Frierott agrees to request an opinion, in writing, from the Company.
Notwithstanding the above,
(a)    Frierott understands that he has immunity from criminal or civil
liability for disclosure of a trade secret: (1) made in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney, solely for the purpose of reporting or investigating a suspected
violation of law; or (2) made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal; and (3) in a
lawsuit against Meredith for retaliation for reporting a suspected violation of
law, Frierott may disclose a trade secret to his attorney and use the trade
secret information in the court proceeding, if Frierott files under seal any
document containing the trade secret, and does not disclose the trade secret
except pursuant to court order.
(b)    Nothing in this Section 8.2 prohibits Frierott from reporting possible
violations of law or regulation to any governmental agency or entity or making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation.
(c)    Frierott shall disclose to the public and discuss such information as is
customary or legally required to be disclosed by a Company whose stock is
publicly traded, or that is otherwise legally required to disclose, or that is
in the best interests of the Company to do so.
(d)    Frierott will deliver promptly to the Company on the termination of his
employment with the Company, or at any other time the Company may so request,
all memoranda, notes, records, reports and other documents relating to the
Company, its subsidiaries and affiliated entities, and all property owned by the
Company, its subsidiaries and affiliated entities, which Frierott obtained while
employed by the Company, and which Frierott may then possess or have under his
control.
8.3    Frierott agrees that during his employment with Meredith and, provided
any applicable termination payments have been paid pursuant to Section 7, for a
period of eighteen (18) months after his employment ends (whether his employment
is ended voluntarily or involuntarily by Frierott or Meredith), Frierott will
not, directly or indirectly, whether as a sole proprietor, partner, venture,
stockholder, director, officer, employee, consultant, or in any other capacity
as a principal or agent or through any person, subsidiary, affiliate, or
employee acting as nominee or agent, engage in any of the following activities:
(a)    Knowingly interfere with, disrupt or attempt to disrupt, any then
existing relationship, contractual or otherwise, between the Company, its
subsidiaries or affiliated entities, and any customer, client, supplier, or
agent;
(b)    Hire, solicit or attempt to hire or solicit any person who is employed by
Meredith or attempt to influence any such person to terminate employment with
Meredith


- 9 -

--------------------------------------------------------------------------------




(for the avoidance of doubt, this provision shall in no way prohibit job
postings of general applicability, provided they are not specifically targeted
at employees of the Company); or
(c)    Render services directly or indirectly as an employee, officer, director,
consultant, independent contractor or in any other capacity to, conduct or
engage in any activities for the benefit of, or be interested in or associated
with, any of the entities listed on Exhibit A hereto (“Competitor”), or take any
action to finance or guarantee or knowingly to provide other material assistance
to any Competitor.
8.4    Frierott will promptly disclose to the Company all inventions, processes,
original works of authorship, trademarks, patents, improvements and discoveries
related to the business of the Company, its subsidiaries and affiliated entities
(collectively "Developments"), conceived or developed during Frierott's
employment with the Company and based upon information to which he had access
during the term of employment, whether or not conceived during regular working
hours, through the use of the Company time, material or facilities or otherwise.
All such Developments shall be the sole and exclusive property of the Company,
and upon request Frierott shall deliver to the Company all outlines,
descriptions and other data and records relating to such Developments, and shall
execute any documents deemed necessary by the Company to protect the Company's
rights hereunder. Frierott agrees upon request to assist the Company to obtain
United States or foreign letters patent and copyright registrations covering
inventions and original works of authorship belonging to the Company hereunder.
If the Company is unable because of Frierott's mental or physical incapacity to
secure Frierott's signature to apply for or to pursue any application for any
United States or foreign letters patent or copyright registrations covering
inventions and original works of authorship belonging to the Company hereunder,
then Frierott hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents as his agent and attorney in fact, to act
for and in his behalf and stead to execute and file any such applications and to
do all other lawfully permitted acts to further the prosecution and issuance of
letters patent or copyright registrations thereon with the same legal force and
effect as if executed by him. Frierott hereby waives and quitclaims to the
Company any and all claims, of any nature whatsoever, that he may hereafter have
for infringement of any patents or copyright resulting from any such application
for letters patent or copyright registrations belonging to the Company
hereunder.
8.5    Frierott agrees to cooperate with Meredith in the truthful and honest
prosecution and/or defense of any claim in which Meredith may have an interest
(with the right of reimbursement for reasonable expenses actually incurred)
which may include, without limitation, being available to participate in any
proceeding involving Meredith, permitting interviews with representatives of
Meredith, appearing for depositions and trial testimony, and producing and/or
providing any documents or names of other persons with relevant information in
Frierott’s possession or control arising out of his employment in a reasonable
time, place and manner.
8.6    Frierott agrees that the remedy at law for any breach or threatened
breach of any covenant contained in this Section 8 may be inadequate and that
the Company, in addition to such other remedies as may be available to it, in
law or in equity, may be entitled to injunctive relief without bond or other
security.


- 10 -

--------------------------------------------------------------------------------




8.7    Although the restrictions contained in Section 8 are considered by the
parties hereto to be fair and reasonable in the circumstances, it is recognized
that restrictions of such nature may fail for technical reasons, and accordingly
it is hereby agreed that if any of such restrictions shall be adjudged to be
void or unenforceable for whatever reason, but would be valid if part of the
wording thereof were deleted, or the period thereof reduced or the area dealt
with thereby reduced in scope, the restrictions contained in Section 8 shall be
enforced to the maximum extent permitted by law, and the parties consent and
agree that such scope or wording may be accordingly judicially modified in any
proceeding brought to enforce such restrictions.
8.8    Notwithstanding that Frierott's employment hereunder may be terminated as
provided in Section 7 above, this Agreement shall continue in full force and
effect insofar as is necessary to enforce the covenants and agreements of
Frierott contained in this Section 8.
9.     Arbitration.
9.1    The parties shall use their best efforts and good will to settle all
disputes by amicable negotiations. The Company and Frierott agree that, with the
express exception of any dispute or controversy arising under Section 8 of this
Agreement or under any distinct severance or benefit plan or program with its
own, express dispute resolution provisions, any controversy or claim arising out
of or in any way relating to Frierott’s employment with the Company, including,
without limitation, any and all disputes concerning this Agreement and the
termination of this Agreement that are not amicably resolved by negotiation,
shall be settled by arbitration in Des Moines, Iowa, or such other place agreed
to by the parties, as follows:
(a)    An arbitration may be commenced by any party to this Agreement by the
service of a written Request for Arbitration upon the other affected party. Such
Request for Arbitration shall summarize the controversy or claim to be
arbitrated. No Request for Arbitration shall be valid if it relates to a claim,
dispute, disagreement or controversy that would have been time barred under the
applicable statute of limitations had such claim, dispute, disagreement or
controversy been submitted to the courts of Iowa.
(b)    The arbitration will be conducted before an impartial arbitrator
appointed as follows. Within sixty (60) days of the Request for Arbitration the
parties shall mutually agree to an arbitrator. If the parties fail to mutually
agree to an arbitrator within sixty (60) days, then within seventy-five (75)
days following Request for Arbitration, each party shall produce to the other a
list of three (3) potential arbitrators. Within ninety (90) days of the Request
for Arbitration the parties will meet in person or by conference call to select
an arbitrator from the combined list. Each party will first strike two (2) names
from the other party’s list. The arbitrator will then be selected by lot from
the two potential arbitrators whose names have not been stricken. The parties
will evenly split the costs of the arbitrator. Legal fees and costs may be
awarded by the arbitrator in accordance with applicable law.
(c)    Judgment on the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof.


- 11 -

--------------------------------------------------------------------------------




(d)    It is intended that controversies or claims submitted to arbitration
under this Section 9 shall remain confidential, and to that end it is agreed by
the parties that neither the facts disclosed in the arbitration, the issues
arbitrated, nor the views or opinions of any persons concerning them, shall be
disclosed by third persons at any time, except to the extent necessary to
enforce an award or judgment or as required by law or in response to legal
process or in connection with such arbitration. In addition, Frierott and the
Company shall be entitled to disclose the facts disclosed in arbitration, the
issues arbitrated, and the views or opinions of any persons concerning them to
legal and tax advisors so long as such advisors agree to be bound by the terms
of this Agreement.
10.     Governing Law.
This Agreement shall be deemed a contract made under, and for all purposes shall
be construed in accordance with, the laws of the State of Iowa without reference
to the principles of conflict of laws.
11.     Entire Agreement; Modification; Waiver.
This Agreement, and those plans and agreements referenced herein contain all the
understandings and representations between Frierott and Meredith pertaining to
Frierott’s employment with Meredith and supersede all other negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement. This
Agreement may be modified only in writing signed by Frierott and an authorized
representative of Meredith. Except as otherwise specifically provided in this
Agreement, no waiver by either party hereto of any breach by the other party of
any condition or provision of the Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar provision or condition at
the same or any prior or subsequent time.
12.     Headings.
Headings of the sections of this Agreement are intended solely for convenience
and no provision of this Agreement is to be construed by reference to the title
of any section.
13.     Severability.
In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions or
portions of this Agreement shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.
14.     Withholding.
Anything to the contrary notwithstanding, all payments required to be made by
the Company hereunder to Frierott or his beneficiaries, shall be subject to
withholding and deductions as the Company may reasonably determine it should
withhold or deduct pursuant to any applicable law or regulation. In lieu of
withholding or deducting, such amounts, in whole or in part, the Company may, in
its sole discretion, accept other provision for payment as permitted by law,
provided it is


- 12 -

--------------------------------------------------------------------------------




satisfied in its sole discretion that all requirements of law affecting its
responsibilities to withhold such taxes have been satisfied.
15.     Section 409A.
This Agreement is intended to be interpreted and operated to the fullest extent
possible so that the payments and benefits under this Agreement either shall be
exempt from the requirements of Section 409A of the Code or, to the extent such
payments are not exempt from Section 409A of the Code, such payments and
benefits shall be interpreted and operated to comply with the requirements of
Section 409A of the Code. Payments payable under this Agreement triggered by a
termination of employment that are deferred compensation subject to (but not
otherwise exempt from) Section 409A of the Code shall not be made unless such
termination of employment constitutes a separation from service within the
meaning of Section 409A of the Code. Notwithstanding any other provision in this
Agreement to the contrary, if Frierott is a “specified employee” on the date of
his separation from service within the meaning of Section 409A of the Code and
Treasury Regulation 1.409A-1(h), payments and benefits payable under this
Agreement due to a separation from service that are deferred compensation
subject to (but not otherwise exempt from) Section 409A of the Code that would
otherwise be paid or provided during the six-month period commencing on the
separation from service, will be deferred until the first day of the seventh
month following the separation from service if such deferral is necessary to
avoid the additional tax under Section 409A of the Code. In the case of a series
of payments, the first payment shall include the amounts Frierott would have
been entitled to receive during the six-month waiting period. Each payment made
under this Agreement shall be designated as a “separate payment” within the
meaning of Section 409A of the Code. Notwithstanding anything contained in this
Agreement to the contrary, if any payment made pursuant to this Agreement is a
substitute or replacement for a right to payment that constitutes nonqualified
deferred compensation within the meaning of Section 409A of the Code, including,
to the extent applicable, amounts payable under another plan or agreement
between Frierott and the Company or its subsidiaries, parents and affiliated
entities, then any such payment amount shall be paid at the time and in the form
as required by Section 409A of the Code.
To the extent required by Section 409A of the Code, each reimbursement or
in-kind benefit provided under this Agreement shall be provided in accordance
with the following: (i) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during each calendar year cannot affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year; (ii) any reimbursement of an eligible expense shall be paid to
Frierott on or before the last day of the calendar year following the calendar
year in which the expense was incurred; and (iii) any right to reimbursements or
in-kind benefits under this Agreement shall not be subject to liquidation or
exchange for another benefit.
16.     Section 280G.
If any portion of the payments or benefits under this Agreement, or under any
other agreement with Frierott or plan of the Company or its affiliates (in the
aggregate, “Total Payments,” and each a “Payment”), would constitute an “excess
parachute payment” and would, but for this Section 16, result in the imposition
on Frierott of an excise tax (the “Excise Tax”) under Section 4999 of the Code,
then, to the extent reasonably practicable and permitted by applicable law, the
Total Payments


- 13 -

--------------------------------------------------------------------------------




to be made to Frierott shall either be (i) delivered in full, or (ii) delivered
in such amount so that no portion of such Total Payments would be subject to the
Excise Tax, whichever of the foregoing results in the receipt by Frierott of the
greatest benefit on an after-tax basis (taking into account the applicable
federal, state and local income taxes and the Excise Tax). The determination
required by this Section 16 shall be made by the Company in its reasonable
determination and in reliance on its tax advisors. The reduction of the amounts
payable under this Agreement, if applicable, shall be made by reducing taxable
Payments before non-taxable Payments, and Payments nearest in time before
Payments later in time, unless an alternative method of reduction is elected by
Frierott to the extent consistent with Section 409A of the Code. For purposes of
reducing the Total Payments, only amounts payable under this Agreement (and no
other Payments) shall be reduced.
17.    Successors and Assigns.
17.1    Assignment by the Company. This Agreement shall inure to the benefit of
and shall be binding upon the successors and assigns of the Company.
17.2    Assignment by Frierott. Frierott may not assign this Agreement or any
part thereof; provided, however, that nothing herein shall preclude one or more
beneficiaries of Frierott from receiving any amount that may be payable
following the occurrence of Frierott’s legal incompetency or his death and shall
not preclude the legal representative of his estate from receiving such amount
or from assigning any right hereunder to the person or persons entitled thereto
under his will or, in the case of intestacy, to the person or persons entitled
thereto under the laws of the intestacy applicable to his estate.
18.     Notices.
Any notice to be given hereunder shall be in writing and delivered personally or
sent by overnight mail, such as Federal Express, addressed to the party
concerned at the address indicated below or to such other address as such party
may subsequently give notice of hereunder in writing:


If to Company:


Meredith Corporation
Dina Nathanson, Senior Vice President, Human Resources
1716 Locust Street
Des Moines, Iowa 50309-3023




with a copy to:


Meredith Corporation
Legal Department
1716 Locust Street
Des Moines, Iowa 50309-3023




- 14 -

--------------------------------------------------------------------------------




If to Frierott:


Jason Frierott
Chief Financial Officer
Meredith Corporation
1716 Locust Street
Des Moines, Iowa 50309-3023


19.     Knowledge and Representation.
Frierott acknowledges that the terms of this Agreement have been fully explained
to him, that Frierott understands the nature and extent of the rights and
obligations provided under this Agreement, and that Frierott has been afforded
an adequate opportunity to be represented by legal counsel in the negotiation
and preparation of this Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
MEREDITH CORPORATION 
 
By: Dina Nathanson


/s/ Dina Nathanson
 
Dated:  2/25/20        
JASON FRIEROTT






/s/ Jason Frierott


Dated:  2/25/2020        







- 15 -